DETAILED ACTION
This Office Action is response to the Preliminary Amendment filed on 11/06/2020.
Examiner amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sameer Gokhale on 06/03/2022.
The application has been amended as follows:
In the Claim:
Claim 1 (Currently Amended): An information processing device comprising: an acquisition unit configured to acquire one or more pieces of measurement data including identification information for identifying a radio access point from which radio waves have been received by a mobile terminal, a reception intensity of the radio waves in the mobile terminal, a measurement time corresponding to a time at which the radio waves have been received by the mobile terminal, and position information indicating a position of the mobile terminal corresponding to the measurement time from one or more mobile terminals; an extraction unit configured to extract the measurement data including the identification information of a specific fixed  access point (AP) as fixed AP measurement data with reference to a storage unit in which the identification information of one or more fixed APs which are radio access points of which an installation position is fixed and installation position information indicating the installation position are stored; a setting unit configured to extract the measurement data including the measurement time of which a difference from the measurement time included in the fixed AP measurement data is equal to or less than a predetermined threshold value, the position information of which a difference from the installation position of the specific fixed AP is equal to or less than a predetermined threshold value, and the reception intensity of which a difference from the reception intensity included in the fixed AP measurement data is equal to or less than a predetermined threshold value as target measurement data and to set the radio access point corresponding to the identification information included in the target measurement data as a target AP; and 4Docket No. 533666US Preliminary Amendment a determination unit configured to determine whether the target AP is a radio access point which is fixed at a predetermined installation position on the basis of the measurement data including the identification information corresponding to the target AP and the fixed AP measurement data.
(End of Amendment)

Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 11/06/2020 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B).
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an acquisition unit, extraction unit, setting unit, determination unit, registration unit, and generation unit in claims 1, 4 and 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowed:
For claim 1, Wang et al. (U.S. 9572125) disclose device location application 210 may use the signal strengths received from these wireless access points to determine that wireless access point 402 is 25 meters away, wireless access point 404 is 5 meters away, and/or wireless access point 408 is 30 meters away. In this case, device location application 210 may be aware of the fixed locations of the wireless access points and may thus determine its own location by triangulating based on both those fixed locations and the calculated distances from each wireless access point; Emadzadeh et al. (U.S. 20140211691) disclose estimating AP locations based on the proximity data, selecting MAC addresses from the set; D’Jesus et al. (U.S. 20130116966) disclose the floor on which the user equipment is located may be determined by monitoring broadcast signals from fixed wireless nodes such as access points; Li et al. (U.S. 20110316695) disclose the fixed wireless access point 15 has the ability to measure the approximate distance x between the two points by measuring the RSSI. If the location of the fixed access point 15 is known, then the location of the mobile wireless device 20 is known to be at a radius of x from the fixed access point; Wang (U.S. 20040162084) discloses client 102 can identify that access point 101 has a fixed position of (x1, y1, z1) and determine its wireless connection distance 103 (i.e. a relative position r1) to access point 101; Ghessassi (U.S. 20220046521) discloses to determine if any of the identified access points are stationary access points; and Vyunova et al. (U.S. 11134461) disclose to determine that a particular access point is stationary, wherein the particular access point is positioned indoors.  However, none of the prior art, taken in combination or alone, disclose to extract the measurement data including the measurement time of which a difference from the measurement time included in the fixed AP measurement data is equal to or less than a predetermined threshold value, the position information of which a difference from the installation position of the specific fixed AP is equal to or less than a predetermined threshold value, and the reception intensity of which a difference from the reception intensity included in the fixed AP measurement data is equal to or less than a predetermined threshold value as target measurement data and to set the radio access point corresponding to the identification information included in the target measurement data as a target AP; and 4Docket No. 533666US Preliminary Amendment a determination unit configured to determine whether the target AP is a radio access point which is fixed at a predetermined installation position on the basis of the measurement data including the identification information corresponding to the target AP and the fixed AP measurement data.
For claims 2-6, the claims are dependent on claims 1.  Therefore, the claims are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  06/01/2022